

117 S1212 IS: Investing in Tomorrow's Workforce Act of 2021
U.S. Senate
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1212IN THE SENATE OF THE UNITED STATESApril 19, 2021Mr. Durbin (for himself, Mr. Warnock, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo address the needs of workers in industries likely to be impacted by rapidly evolving technologies. 1.Short titleThis Act may be cited as the Investing in Tomorrow's Workforce Act of 2021.2.FindingsCongress makes the following findings:(1)In 2014, the United States spent just 0.1 percent of the Nation's Gross Domestic Product on labor market policies, less than half of what the United States spent on labor market policies 30 years ago.(2)The number of workers receiving federally supported training has declined in the past 3 decades as advances in technology have simultaneously shifted labor market demand over time.(3)Job losses from automation are more likely to impact women, people of color, and workers making less than $40,000 annually. (4)The COVID–19 pandemic has accelerated trends in automation, with 43 percent of businesses in the World Economic Forum’s Future of Jobs survey indicating they plan to reduce their workforce as a result of technology integration.(5)Strong Federal investment in expanding training services for workers whose jobs may be lost due to automation could prepare the United States workforce to better adapt to changes in the labor market and enter into skilled positions in technologically oriented occupations and industries. (6)A focus on preparing the workforce of the United States for jobs that utilize advanced technologies could grow wages, increase economic productivity, and boost the competitiveness of the United States.3.DefinitionsIn this Act:(1)AutomationThe term automation means a device, process, or system that functions without continuous input from an operator, including—(A)advanced technologies, such as—(i)data collection, classification processing, and analytics; and(ii)3–D printing, digital design and simulation, and digital manufacturing;(B)robotics, including collaborative robotics, and worker augmentation technology;(C)autonomous vehicle technology; or(D)autonomous machinery technology.(2)Dislocated workerThe term dislocated worker has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(3)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of that Act.(4)Integrated education and trainingThe term integrated education and training has the meaning given the term in section 203 of that Act (29 U.S.C. 3272).(5)Eligible partnershipThe term eligible partnership means an industry or sector partnership, as defined in section 3 of that Act, except that—(A)for purposes of applying paragraph (26)(A)(iii) of that section, the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and(B)the partnership shall include, in addition to the representatives described in clauses (i) through (iii) of paragraph (26)(A) of that section, representatives of—(i)a State workforce development board or a local workforce development board; and(ii)an economic development organization.(6)GAO study on automationThe term GAO study on automation means the study on automation conducted by the Comptroller General of the United States, as directed in House Report 116–450 (incorporated in the explanatory statement regarding the Consolidated Appropriations Act, 2021 (Public Law 116–260) in accordance with section 4 of such Act). (7)Local and State workforce development boardsThe terms local workforce development board and State workforce development board have the meanings given the terms local board and State board, respectively, in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(8)SecretaryThe term Secretary means the Secretary of Labor.(9)Training servicesThe term training services means training services described in section 134(c)(3)(D) of that Act (29 U.S.C. 3174(c)(3)(D)).4.Grants to improve training for workers impacted by automation(a)Grants authorized(1)In generalFrom the amounts appropriated under subsection (g) and beginning after the earlier of the date of submission of the GAO study on automation or October 1, 2022, the Secretary of Labor shall award grants, on a competitive basis, to eligible partnerships to support demonstration and pilot projects relating to the training needs of workers who are, or are likely to become, dislocated workers as a result of automation. (2)DurationA grant awarded under this section shall be for a period not to exceed 4 years.(3)Use of reportThe Secretary shall use the GAO study on automation to inform the grant program carried out under this section.(b)Applications(1)In generalTo be eligible to receive a grant under this section, an eligible partnership shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary shall reasonably require.(2)ContentsEach application submitted under paragraph (1) shall include a description of the demonstration or pilot project to be completed with the grant funds, which description shall include—(A)a description of the members of the eligible partnership who will be involved in the demonstration or pilot program and the services each member will provide;(B)a description of the training services that will be available to individuals participating in the demonstration or pilot project, which may include—(i)a plan to train dislocated workers from industries likely to be impacted by automation and transition the workers into regionally in-demand industry sectors or occupations; and(ii)a plan to partner with local businesses to retrain, upskill, and re-deploy workers within an industry as an alternative to layoffs;(C)a plan to provide workers with technology-based skills training, which may include training to provide skills related to coding, systems engineering, or information technology security, in addition to other skills; and(D)a description of the goals that the eligible partnership intends to achieve to upskill workers and prepare them for in-demand industry sectors or occupations.(c)PrioritiesIn awarding grants under this section, the Secretary shall give priority to—(1)eligible partnerships that are located in an area with a high concentration of—(A)industries with a higher likelihood of being impacted by automation; or(B)industries included in in-demand industry sectors, as determined under subparagraphs (A)(i) and (B) of section 3(23) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(23));(2)eligible partnerships—(A)with a plan to provide incumbent worker training—(i)to assist workers in obtaining the skills necessary to retain employment or avert layoffs; or(ii)that allows a worker working for an employer to acquire new skills that allow the worker to obtain a higher-skilled or higher-paid position with such employer; and(B)that partner with local employers that intend to backfill the pre-training positions of the incumbent workers by hiring new workers to fill those positions;(3)eligible partnerships that will provide workers with a transportation stipend, paid sick leave, paid family and medical leave, access to child care services, or other employment benefits; or(4)eligible partnerships with a plan to develop a shared training curriculum that can be used across local and regional networks of employers and training providers.(d)Use of fundsAn eligible partnership that receives a grant under this section shall use the grant funds for 1 or more of the following:(1)Providing training services under the demonstration or pilot project, which may include training services that prepare workers for in-demand industry sectors or occupations.(2)Providing assistance for employers in developing a staff position for an individual who will be responsible for supporting training services provided under the grant.(3)Purchasing equipment or technology necessary for training services provided under paragraph (1).(4)Providing job search and other transitional assistance to workers in industries with high rates of job loss.(5)Providing a training stipend to workers for training services.(6)Providing integrated education and training.(e)ReportNot later than 1 year after an eligible partnership’s completion of a demonstration or pilot project supported under this section, the eligible partnership shall prepare and submit to the Secretary a report regarding—(1)the number of workers who received training services through the demonstration or pilot project, disaggregated by type of training service and the age, gender, and race of the workers;(2)the number of such workers who successfully transitioned into a new position following completion of the training services;(3)the number of individuals who successfully transitioned into an in-demand industry sector or occupation following completion of the training services;(4)annual earnings data for individuals who have completed training services through the demonstration or pilot project;(5)the percentage of individuals described in paragraph (4) who are in education or training activities, or in employment, during the second quarter after exit from the training services;(6)the percentage of individuals described in paragraph (4) who are in education or training activities, or in employment, during the fourth quarter after exit from the training services; and(7)any practices used by the partnership that should be considered best practices with respect to training workers in industries that have, or are expected to have, high rates of job loss as a result of automation.(f)General requirementsAn eligible partnership that receives a grant under this section shall use the grant funds in a manner that is consistent with the labor standards and protections described in section 181 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3241) and nondiscrimination provisions described in section 188 of such Act (29 U.S.C. 3248).(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for the first 5 full fiscal years beginning after the earlier of the date of submission of the GAO study on automation or October 1, 2022.5.Expansion of worker training services(a)Adult and dislocated worker employment and trainingSection 134(d)(1)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(1)(A)) is amended—(1)in clause (xi), by striking and at the end;(2)in clause (xii), by striking the period and inserting ; and; and(3)by adding at the end the following:(xiii)training programs for individuals who are, or are likely to become, dislocated workers as a result of automation, including activities that prepare the individuals for occupations in the technology sector..(b)National dislocated worker grantsSection 170 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225) is amended—(1)in subsection (b)(1)(A), by inserting advances in automation technology, before plant closures,; and(2)by adding at the end the following:(e)Authorization of appropriationsIn addition to any funds reserved under section 132(a)(2)(A) to carry out this section, there are authorized to be appropriated to carry out this section $40,000,000 for each of fiscal years 2022 through 2026..